Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. [ 1 ], filed on [ 2 ].
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [ 1 ] was filed after the mailing date of the [ 2 ] on [ 3 ].  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 11/23/2020 has been considered.
Allowable Subject Matter
Claims 1-6, 8, 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The bipolar plate comprising the first separator plate comprising: at least one first through-opening for conducting a reaction medium through the first separator plate; an active region including structures for guiding the reaction medium along a flat side of the first separator plate; and a first sealing structure surrounding the first through-opening for sealing the first through-opening, Page 10 of 17Preliminary Amendment for Docket No. DAN193153PCTUS / 81139454the first sealing structure including a first passage for conducting the reaction medium through the first sealing structure, the first passage including a first passage opening facing away from the first through-opening, the first passage defining a first direction directed from the first through- opening toward the first passage opening; and the first through-opening being in fluid connection with the active region by way of the first passage, wherein the first passage is arranged and formed in such a way that the first direction includes an angle of at least 100 degrees with a second direction, the second direction being defined by a shortest straight connecting line connecting the first passage opening of the first passage to a media inlet or outlet of the active region, and the second direction being directed from the first passage opening of the first passage to the media inlet or outlet of the active region. 
The prior art WO2017/046405 to Reinz-Dichtungs discloses a separator plate for electrochemical system comprising at least one first passage opening for conveying a reaction medium thorugh the separator plate, an active region comprising structures for guiding a reaction medium along a flat side of the separator plate. A first sealing structure surrounding the first passage opening for sealing the first passage opening. The first sealing structure has a first feedthrough for conveying a reaction medium trhough the first sealing structure wherein the first feedthrough has a first feedthrough opening facing away from the frist passage opening wherein the first feedthrough defines a frist direction oriented from the first passage opening towards the first feedthrough opening and wherein the first passage opening is fluidically connected to the active region via the frist feedthrough. The first feedtrhogh is arranged and designed in such a way that the first direction and second direction enclosed an angle of less than 90 degrees, wherein the second direction is defined by a shortest straight connecting line which connects the first feedthrough opening of the first feedthrough to a media inlet or outlet of the active region, and wherein the second direction is oriented from the first feedthrough opening of the first feedthrough towards the media inlet and outlet of the active region. However, the Reinz-Dichtungs reference does not disclose, nearly disclose or provide motivation to modify the bipolar plate to comprise the first passage is arranged and formed in such a way that the first direction includes an angle of at least 100 degrees with a second direction. 
 	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”